--------------------------------------------------------------------------------

Exhibit 10.02



Note Assignment and Cancellation Agreement
 
This Note Assignment and Cancellation Agreement (this “Agreement”) is made as
of April 30, 2020, by and among ACM Research, Inc. (“ACM”), ACM Research
(Shanghai), Inc. (“ACM Shanghai”), and, solely with respect to Sections 1 and 5,
Shengxin (Shanghai) Management Consulting Limited Partnership (“SMC,” and
together with ACM and ACM Shanghai, the “Parties”).
 
Recitals
 
A.      On March 30, 2018:
 


1.
the Parties entered into a warrant exercise agreement (the “Warrant Exercise
Agreement”) pursuant to which SMC exercised in full an outstanding warrant dated
March 14, 2017 to purchase from ACM a total of 397,502 shares of ACM’s Class A
common stock (the “Warrant Shares”) for an aggregate purchase price of
$2,981,259.26, which aggregate purchase price was paid by SMC’s issuance of a
senior secured promissory note dated March 30, 2018 in the principal amount of
$2,981,259.26 made and delivered, upon the order of ACM, to ACM Shanghai (the
“SMC Note”);

 


2.
as security for the performance of its obligations under the SMC Note, SMC
granted to ACM Shanghai a continuing security interest in all right, title and
interest of SMC in and to the Warrant Shares pursuant to Section 5 of the
Warrant Exercise Agreement (the “Security Covenant”); and

 


3.
in exchange for its receipt of the SMC Note upon the order of ACM, ACM Shanghai
issued and delivered to ACM a promissory note in the principal amount of the
$2,981,259.26 (the “Intercompany Note”).

 
B.      Pursuant to an equity purchase agreement dated August 14, 2019, ACM
acquired from SMC a total of 154,821 of the Warrant Shares for an aggregate
purchase price of $2,042,863.10, of which purchase price a total of
$1,161,157.50 was, in accordance with the terms of the Security Covenant:
 


1.
applied to reduce the principal amount outstanding under the SMC Note to
$1,820,101.76; and

 


2.
withheld by ACM and applied to reduce the principal amount outstanding under the
Intercompany Note to $1,820,101.76.

 
C.      The Parties wish to set forth terms pursuant to which, with the consent
of SMC, ACM Shanghai will assign and transfer to ACM all of ACM Shanghai’s
rights, title and interest in and to the SMC Note and the Security Covenant in
exchange for ACM’s cancellation of the Intercompany Note, all as set forth in
this Agreement.
 
In consideration of the mutual covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.       Assignment, Assumption and Amendment. Effective as of the time of the
execution and delivery of this Agreement by the Parties (the “Effective Time”):
 
1.1   SMC Note.
 
(a)          ACM Shanghai hereby assigns, transfers and conveys to ACM all of
ACM Shanghai's right, title and interest in and to the SMC Note, including the
right to collect all sums due thereunder. ACM Shanghai disclaims any further
interest in the SMC Note after the Effective Time.



--------------------------------------------------------------------------------

(b)          ACM hereby assumes all of ACM Shanghai’s obligations under the SMC
Note arising or accruing on or after the date of this Agreement.
 
(c)         SMC hereby consents, in accordance with Section 8.6 of the SMC Note,
to the assignment of the SMC Note by ACM Shanghai to ACM pursuant to this
Subsection 1.1 and agrees that all rights, title and interest formerly held by
ACM Shanghai in the SMC Note shall by owned and held by ACM as of the Effective
Time.
 
1.2     Security Covenant.


(a)        ACM Shanghai hereby assigns, transfers and conveys to ACM all of ACM
Shanghai's right, title and interest in and to the Security Covenant. ACM
Shanghai disclaims any further interest in the SMC Note or the Security Covenant
after the Effective Time.
 
(b)        ACM hereby assumes all of ACM Shanghai’s obligations under the
Security Covenant arising or accruing on or after the date of this Agreement.
 
(c)         SMC hereby consents to the assignment of the Security Covenant by
ACM Shanghai to ACM pursuant to this Subsection 1.2 and agrees that all rights,
title and interest formerly held by ACM Shanghai in the Security Covenant shall
by owned and held by ACM as of the Effective Time.
 
(d)          In order to give effect to the foregoing provisions of this
Subsection 1.2, the Parties hereby agree that, in accordance with Subsection 6.8
of the Warrant Exchange Agreement, Section 5 of the Warrant Exercise Agreement,
which is the Security Covenant, shall be amended and restated, effective
immediately, as follows:
 
“5.    Grant and Release of Security Interest.
 
5.1 Grant of Security Interest. As security for the performance of any and all
obligations of SMC pursuant to the SMC Note, SMC pledges and grants to ACM a
continuing security interest in all right, title and interest of SMC in and to
the Warrant Shares. SMC understands that the Warrant Shares, which will be held
in book-entry form, may be notated with legends to evidence ACM’s security
interest, and SMC agrees to cooperate with ACM in taking such other steps as ACM
may reasonably determine to be desirable to evidence, protect and preserve its
security interest in the Warrant Shares.
 
5.2 Release of Security Interest. In the event SMC wishes to sell any of the
Warrant Shares while the SMC Note remains outstanding, ACM agrees that its
security interest in such Warrant Shares will be released if, and only if, SMC
complies with the provisions of this Subsection 5.2. In order to release the
security interest in Warrant Shares in connection with a sale of such Warrant
Shares, SMC must pay with respect to the SMC Note (a) principal of the SMC Note
in an amount equal to $7.50 multiplied by the number of Warrant Shares being
sold plus (b) the amount of interest accrued on such principal amount since the
issue date of the SMC Note (with respect to such proposed sale, the “Required
Note Payment”). In furtherance of the foregoing:
 
2

--------------------------------------------------------------------------------


(a)
SMC shall provide to ACM, at least ten days before the date of any such sale, a
notice (a “Sale Notice”) specifying the number of Warrant Shares proposed to be
sold and the date on which such sale is to occur and describing the manner in
which SMC will pay the Required Note Payment with respect to such sale;

 


(b)
SMC shall promptly respond to any questions that ACM may have with respect to
such Sale Notice;

 


(c)
ACM shall notify SMC, within five days of receipt of such Sale Notice, whether
the proposed arrangements for the Required Note Payment are acceptable to ACM in
its sole discretion, it being understood that if such arrangements are not
acceptable to ACM, ACM’s security interest in the Warrant Shares proposed to be
sold will not be released and the sale cannot proceed; and

 


(d)
if the proposed arrangements for the Required Note Payment are acceptable to ACM
and SMC chooses to proceed with the sale of the Warrant Shares in accordance
with the terms described in such Sale Notice,

 


(i)
SMC shall pay the amount of the Required Note Payment to ACM;

 


(ii)
the amount of the Required Note Payment shall be applied to payment of the SMC
Note in the principal and interest allocations set forth in the preceding
sentence; and

 


(iii)
ACM shall arrange for release of its security interest in such Warrant Shares,
including the removal of any legends notated on such Warrant Shares to evidence
ACM’s security interest.”

 
The Parties agree that, except as set forth above in this Subsection 5.2, the
Warrant Exercise Agreement shall remain in full force and effect in accordance
with its terms.
 
2.       Cancellation of Intercompany Note. ACM hereby acknowledges and agrees
that the assignment, transfer and conveyance of ACM Shanghai's right, title and
interest in and to the SMC Note and the Security Covenant pursuant to Section 1
constitute satisfaction and payment all of ACM Shanghai’s payment and other
obligations under the Intercompany Note and, accordingly, the Intercompany Note
is hereby cancelled, and no longer outstanding, effective immediately. For
clarity, and without limiting the foregoing, ACM hereby irrevocably and
unconditionally releases and forever discharges ACM Shanghai of and from any and
all rights, obligations, promises, agreements, debts, losses, controversies,
claims, causes of action, liabilities, damages and expenses of any nature
whatsoever, whether known or unknown and whether asserted or unasserted, that
ACM ever had, now has or hereafter may have against ACM Shanghai arising under
the Intercompany Note.
 
3.       Representations and Warranties of ACM Shanghai. ACM Shanghai represents
and warrants to ACM as follows:
 
3.1    SMC Note. ACM Shanghai is the sole owner of the SMC Note and holds
beneficial and legal title to the SMC Note free and clear of any and all liens
or other encumbrances, including restrictions on transfer relating thereto. The
SMC Note has not been amended or modified prior to the Effective Time, except to
the extent of partial payment of the principal thereof as described in
Recital B.1 above. No act or omission on the part of SMC or ACM Shanghai has
occurred that, alone or with the passage of time, would constitute a default
under the SMC Note.
 
3

--------------------------------------------------------------------------------

3.2    Security Covenant. The Security Covenant is in full force and effect in
accordance with its terms and has not been amended or modified. No act or
omission on the part of SMC or ACM Shanghai has occurred that, alone or with the
passage of time, would constitute a default under the Security Covenant.
 
3.3    Authorization. All action required to be taken to authorize ACM Shanghai
to enter into and perform this Agreement has been taken.
 
3.4    Binding Obligation. This Agreement constitutes a valid and legally
binding obligation of ACM Shanghai, enforceable against ACM Shanghai in
accordance with its terms except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally or (b) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
3.5    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by ACM Shanghai in connection with the
consummation of the transactions contemplated by this Agreement.
 
3.6    Compliance with Other Instruments. ACM Shanghai is not in violation or
default (a) of any provisions of its organizational documents, (b) of any
instrument, judgment, order, writ or decree, (c) under any note, indenture or
mortgage, or (d) under the Warrant Exercise Agreement or any other lease,
agreement, contract or purchase order to which it is a party or by which it is
bound, or, to its knowledge, of any provision of any statute, rule or regulation
applicable to ACM Shanghai, the violation of which would have a material adverse
effect on the business, assets (including intangible assets), liabilities,
financial condition, property or operating results of ACM Shanghai. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (x) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (y) an event
that results in the creation of any lien, charge or encumbrance upon any assets
of ACM Shanghai or the suspension, revocation, forfeiture, or nonrenewal of any
material permit or license applicable to ACM Shanghai.
 
4.       Representations and Warranties of ACM. ACM represents and warrants to
ACM Shanghai as follows:
 
4.1    Intercompany Note. ACM is the sole owner and holder of the Intercompany
Note and holds beneficial and legal title to the Intercompany Note free and
clear of any and all liens or other encumbrances. The Intercompany Note has not
been amended or modified, except to the extent of partial payment of the
principal thereof as described in Recital D.2 above.
 
4.2    Authorization. All corporate action required to be taken to authorize ACM
to enter into and perform this Agreement has been taken.
 
4.3    Binding Obligation. This Agreement constitutes a valid and legally
binding obligation of ACM, enforceable against ACM in accordance with its terms
except as limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally or (b) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
4

--------------------------------------------------------------------------------

4.4    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by ACM in connection with the
consummation of the transactions contemplated by this Agreement.
 
4.5    Compliance with Other Instruments. ACM is not in violation or default
(a) of any provisions of its organizational documents, (b) of any instrument,
judgment, order, writ or decree, (c) under any note, indenture or mortgage, or
(d) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or, to its knowledge, of any provision of any
statute, rule or regulation applicable to ACM, the violation of which would have
a material adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or operating results of ACM. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (x) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (y) an event
that results in the creation of any lien, charge or encumbrance upon any assets
of ACM or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to ACM.
 
5.       Miscellaneous.
 
5.1    Survival. Unless otherwise set forth in this Agreement, the
representations and warranties of each of ACM Shanghai and ACM contained in this
Agreement shall survive the execution and delivery of this Agreement and shall
in no way be affected by any investigation or knowledge of the subject matter
thereof made by or on behalf of ACM or ACM Shanghai, respectively.
 
5.2    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties to this Agreement or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
5.3    Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Delaware.
 
5.4     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
5.5     Interpretation. For purposes of this Agreement:
 


(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 
5

--------------------------------------------------------------------------------


(b)
references to a Section or Subsection refer to a Section or Subsection of this
Agreement, unless specified otherwise;

 


(c)
the words “include” and “including” shall not be construed so as to exclude any
other thing not referred to or described;

 


(d)
the word “or” is not exclusive;

 


(e)
the definition given for any term shall apply equally to both the singular and
plural forms of the term defined;

 


(f)
unless the context otherwise requires otherwise, references (i) to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (ii) to a statute
mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder; and

 


(g)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 
5.6    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of (a) personal delivery to, or other actual receipt by, the Party
to be notified and (b) when sent, if sent by electronic mail during normal
business hours of the recipient, or, if not sent during the recipient’s normal
business hours, then on the recipient’s next business day. All communications
shall be sent to the respective Parties at their addresses or e-mail addresses
as set forth on the signature page, or to such address or e-mail address as
subsequently modified by written notice given in accordance with this
Subsection 5.6. If notice is given to ACM, a copy shall also be sent to Mark L.
Johnson at K&L Gates LLP, State Street Financial Center, 1 Lincoln Street,
Boston, Massachusetts 02111.
 
5.7    Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of this
Agreement, the prevailing Party shall be entitled to reasonable attorneys’ fees,
costs and disbursements in addition to any other relief to which such Party may
be entitled.
 
5.8    Amendments. Any term of this Agreement may be amended or terminated only
with the written consent of ACM, ACM Shanghai and, with respect to any provision
of Section 1 or 5 to the extent such provision directly or indirectly involves
or affects SMC, SMC.
 
5.9    Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
5.10  Entire Agreement. This Agreement, the SMC Note, the Intercompany Note and
the Warrant Exercise Agreement collectively constitute the full and entire
understanding and agreement among the Parties with respect to the subject matter
of this Agreement, and any other written or oral agreement relating to the
subject matter of this Agreement existing between any of the Parties is
expressly canceled.
 
6

--------------------------------------------------------------------------------

5.11   Dispute Resolution.
 
(a)      The Parties (a) irrevocably and unconditionally submit to the
jurisdiction of the state courts of the State of Delaware and to the
jurisdiction of the U.S. District Court for the District of Delaware for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of
Delaware or the U.S. District Court for the District of Delaware, and (c) waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.
 
(b)      Waiver of Jury Trial: Each Party waives its rights to a jury trial of
any claim or cause of action based upon or arising out of this Agreement or the
subject matter of this Agreement. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims (including negligence), breach of duty claims, and all other common
law and statutory claims. This Subsection 5.11(b) has been fully discussed by
each of the Parties and these provisions will not be subject to any exceptions.
Each Party further warrants and represents that it has reviewed this waiver with
its legal counsel, and that such Party knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.
 
[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have executed this Agreement as of the date
first written above.
 


ACM Research, Inc.
   

By:
/s/ Hui Wang


 
Name: Hui Wang
   
Title: CEO



 
Address:
42307 Osgood Road, Suite I
 
Fremont, CA 94539
 
United States of America





ACM Research (Shanghai), Inc.
   

By:
/s/ Hui Wang


 
Name: Hui Wang
   
Title: Chairman of the Board



 
Address:
Building 4, No.1690
 
Cai Lun Road
 
Zhangjiang High Tech Park
 
Shanghai, P.R. China 201203





Shengxin (Shanghai) Management
Consulting Limited Partnership
solely with respect to Sections 1 and 5
   

By:
/s/ Steven Huang


 
Name:

   
Title: GP



 
Address:
Rm. 210-32, 2nd Fl. Building 1
 
38 Debao Rd.
 
Pilot Free Trade Zone
 
Shanghai, China



Signature Page to Note Assignment and Cancellation Agreement
 



--------------------------------------------------------------------------------